DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections not repeated are withdrawn.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered canceled claims 1-17 been renumbered 1-12.


Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, 16-18, 23-24, and 27-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are drawn to a vaccine or and method of treating or preventing MTV using an MTV protein as well as expressing a heterologous antigen. 
The art recognizes vaccine as something that provides protection against an infection or other condition to prevent it from occurring or developing.
The art recognizes an association between mouse mammary virus and human breast cancer but no firm or specific cause and effect has been demonstrated.
The art recognizes that anti-cancer vaccines have not been effective.
For breast cancer, vaccination has generally been clinically ineffective (abstract, Bryson et al., Vaccine Vol 35, pages 5842-5849).
Applicant at para 24 of the specification discloses that vaccines using the ENV did not induce a sufficient immune response.
Mouse MTV can be exogenous or endogenous. Endogenous viral proteins do not always induce an immune response, see Denner et al. (Virus Research Vol 208, pages 39-43, 2008, abstract) that teach that Porcine endogenous retrovirus ectodomain p15E is not immunogenic in pigs.
The specification provides no detail on what treatment MPV is provided or what the end point/positive result is. 
Is this treating the virus when integrated into host genome? 
Is this blocking the spread/transmission of virus?
Is treating preventing cancer or treating mammary tumors caused by MTV? 
There is no specific evidence provided in the specification as to what is treated or what the results are.
There is also not showing that antibodies to any MTV will react in latent infections. 
For claims 29 and 35, Barouch teaches “Prototype HIV-1 vaccine candidates aimed at eliciting humoral and cellular immune responses have so far failed to protect against HIV-1 infection or to reduce viral loads after infection in clinical efficacy studies.” (abstract, Barouch in Nature Vol 455, 2 October 2008 doi:10.1038/nature07352)
The art indicates that there are problems with immune responses and anti-tumor treatments, and the specification provides no details on how the problems of the prior art are overcome, thus, it will take undue experimentation to make and use the invention as claimed. 

Applicant argues the rejection is a written description rejection and the previous arguments to this rejection are incorporated [herein]. Also, that the declarations rebut the allegations in the office action that it would require undue experimentation to make and use the invention.
Applicant’s arguments have been fully considered and not found persuasive. 
First the rejection is enablement. The prior rejection was for written description dealing with fragments of SEQ ID#2 and that rejection was withdrawn. 
The DECLARATIONS of Dr. Annette T. Lee and Pharmacist Dr. Zeid Al Kilani (the intro declares Mr. but the signature is Dr.) filed 8/3/22 have been fully considered.
 For the Dr. Annette T. Lee declaration, para 10 indicates the specification explains the method and that it is clear that reduction in viral load will reduce occurrence of breast cancer. This is not found persuasive as there is no evidence of record that shows the viral load is reduced and that that reduction recues breast cancer.  
For para 12, the declaration states that the mechanism is explained and that vaccine is used as ordinarily understood. This is not found persuasive because the description in the specification is not supported by evidence of record. 
For para 13, the declarant states that it is ordinary and routine and that the specification describes how it is made and a specific reduction to practice (specification para 31). This is not found persuasive as there is no actual reduction to practice.
For the Dr. Annette T. Lee declaration as considered, it does not provide evidence to counter the problems in the art as set out in the rejection above. 
For the Pharmacist Dr. Zeid Al Kilani declaration, para 10 indicates the specification explains the method and that it is clear that reduction in viral load will reduce occurrence of breast cancer. This is not found persuasive as there is no evidence of record that shows the viral load is reduced and that that reduction recues breast cancer.  
For para 11, the declarant states that it is ordinary and routine and that the specification describes how it is made and a specific reduction to practice (specification para 31). This is not found persuasive as there is no actual reduction to practice.
For para 12, the declarant states that the office is mistaken in undue experimentation or enablement. This is not persuasive as there is no evidence of record to support this.
For the Pharmacist Dr. Zeid Al Kilani declaration as considered, it does not provide evidence to counter the problems in the art as set out in the rejection above. 
Thus, in summary, the art indicates that there are problems with immune responses and anti-tumor treatments, and the specification provides no details on how the problems of the prior art are overcome, thus, it will take undue experimentation to make and use the invention as claimed. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648